Citation Nr: 0802246	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-14 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial increased rating for 
patellofemoral syndrome and early degenerative osteoarthritis 
of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial increased rating for 
patellofemoral syndrome and early degenerative osteoarthritis 
of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1983 to 
January 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in an October 2006 rating decision, the 
RO granted the veteran a separate 10 percent evaluation for 
her left patellofemoral syndrome and early degenerative 
arthritis, effective February 1, 2003, and a separate 10 
percent evaluation for her right patellofemoral syndrome and 
early degenerative arthritis, effective February 1, 2003.  
This has not satisfied the veteran's appeal.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by pain 
on motion; there is no limitation of extension of the right 
knee; flexion of the right knee is not limited to less than 
45 degrees; and there is no locking, subluxation or lateral 
instability of the right knee.


2.  The veteran's left knee disability is manifested by pain 
on motion; there is no limitation of extension of the left 
knee; flexion of the left knee is not limited to less than 45 
degrees; and there is no locking, subluxation or lateral 
instability of the left knee.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
right knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5258, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.


Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees or a 10 
percent evaluation if extension is limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The intent of the Rating 
Schedule is to recognize actually painful, unstable or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Analysis

Initially, in an October 2003 rating decision, the RO granted 
the veteran service connection for bilateral patellofemoral 
syndrome and early degenerative osteoarthritis.  One 10 
percent rating under Diagnostic Code 5003 was assigned, 
effective February 1, 2003.

The veteran filed a notice of disagreement in November 2004, 
and, as stated above, in an October 2006 rating decision, the 
RO granted the veteran separate 10 percent ratings under 
Diagnostic Code 5010 for her service-connected left 
patellofemoral syndrome and early degenerative osteoarthritis 
and right patellofemoral syndrome and early degenerative 
osteoarthritis.

The veteran contends that the condition of her right and left 
knees is more severe than is contemplated by the currently 
assigned 10 percent evaluations.  Specifically, she states 
that she suffers from constant pain, swelling and difficulty 
bending her knees on a regular basis.

The Board finds that the veteran's right and left knee 
disabilities do not warrant more than a 10 percent rating 
under the applicable rating criteria.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. 
Mansfield, Vet. App. No. 05-2424 (November 19, 2007).  The 
record, however, does not support assigning different 
percentage disability ratings during the period in question. 

None of the medical evidence shows that locking of the right 
or left knee has ever been found.  In addition, the medical 
evidence uniformly shows that there is no instability or 
subluxation of the right or left knees.  Moreover, on VA 
examination in June 2003, there was tenderness of both knees 
anteriorly.  However, range of motion was normal, with 
flexion 0-140 degrees and extension to 0 degrees.  There was 
no swelling of the knees and no ankylosis, and Drawer and 
McMurray's tests were negative.  The examiner also noted that 
there were no DeLuca issues as range of motion of the knee 
joints was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  During her 
most recent VA examination in November 2005, range of motion 
of the right and left knees was flexion to 90 degrees and 
extension to 0 degrees.  Although the examiner noted that, on 
the right and left, joint function was additionally limited 
by pain after repetitive use and that pain had the major 
functional impact on the veteran's knees, there is no 
indication in any of the evidence that flexion of the right 
or left knee is limited to less than 45 degrees or that 
extension is limited in any way.  Furthermore, although the 
examiner stated that he was unable to make a determination 
without resorting to speculation whether pain, fatigue, 
weakness, lack of endurance or incoordination additionally 
limited joint function of the knees in degrees, he 
specifically stated that joint function on the right and left 
was not additionally limited by fatigue, weakness, lack of 
endurance or inccordination after repetitive use.

Accordingly, a schedular rating in excess of 10 percent is 
not in order for the right or left knee.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for his right or left 
knee disabilities and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.

The Board acknowledges that in the June 2007 VA Form 646, the 
veteran's representative argues that the November 2005 
examination was inadequate due to the fact that the examiner 
stated that he was unable to make a determination without 
resorting to speculation whether pain, fatigue, weakness, 
lack of endurance or incoordination additionally limited the 
joint function of the veteran's knees in degrees, and there 
was no clear diagnosis rendered.  The Board notes, however, 
that this examiner clearly stated that the veteran's 
established diagnosis of patellofemoral syndrome and early 
osteoarthritis of the right  and left knees had not changed, 
and noted that the veteran's function was additionally 
limited due to pain, but not due to fatigue, weakness, lack 
of endurance, or incoordination after repetitive use.  
Consequently, the Board concludes that the information 
provided in the examination report is adequate.  The 
limitation of joint function of the right and left knee due 
to the DeLuca factor of pain has been taken into account in 
the assignment of the 10 percent disability evaluation for 
each knee.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In May 2003, prior to the initial adjudication of the claim, 
and in December 2006, the veteran was provided with the 
required notice, to include notice that she submit any 
pertinent evidence in her possession.  The Board notes that, 
even though the letters requested a response within 60 days, 
they also expressly notified the veteran that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).  The veteran was given the specific notice 
required by Dingess v. Nicholson in March 2006.  

The Board also notes that all pertinent, available evidence 
has been obtained in this case.  The veteran has been given 
VA examinations in connection with this claim, and neither 
the veteran nor her representative has identified any 
additional evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

The Board is satisfied that any procedural errors in the 
development of the claims by the originating agency were not 
prejudicial to the veteran.


ORDER

A higher initial rating for patellofemoral syndrome and early 
degenerative osteoarthritis of the right knee is denied.

A higher initial rating for patellofemoral syndrome and early 
degenerative osteoarthritis of the left knee is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


